Citation Nr: 9907392	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  95-21 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral wrist 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran had active service from January 1986 to November 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1993 rating decision by the 
Pittsburgh, Pennsylvania Department of Veteran's Affairs (VA) 
Regional Office (RO), which denied in pertinent part the 
veteran's claim of entitlement to service connection for a 
bilateral wrist disorder.
Jurisdiction over this appeal has since been transferred to 
the Waco, Texas RO.

The Board notes that the veteran originally filed a claim for 
both a bilateral wrist and a back disorder.  In a rating 
decision dated in March 1993, the RO denied both claims and 
notified the veteran of that determination in April 1993.  In 
November 1993, the RO received a letter in which the veteran 
discussed his wrist pain and expressed a "wish to fite 
(sic)" his claim.  A written communication from a claimant 
expressing dissatisfaction or disagreement  with an 
adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a notice of disagreement.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.201 (1998).  
While special wording is not required, the notice of 
disagreement must be in terms that can be reasonably 
construed as disagreement with that determination and a 
desire for appellate review.  Beyrle v. Brown, 
9 Vet. App. 24, 27 (1996); Tomlin v. Brown, 
5 Vet. App. 355, 357 (1993).  Although the RO did not 
consider the November 1993 letter to be a notice of 
disagreement to the March 1993 rating decision, the Board is 
of the opinion that such letter could be reasonably construed 
as a disagreement with the March 1993 determination.  Thus, 
the April 1993 RO rating decision is not final, and the issue 
of service connection for a bilateral wrist disability is 
properly before the Board on appeal of the March 1993 rating 
decision.  See 38 C.F.R. § 20.1103 (1998).



REMAND

Service medical records reflect that the veteran complained 
of left wrist pain in February 1990 and March 1990.  Both 
records note that the veteran had been experiencing six 
months of progressively worsening left wrist pain.  The 
February 1990 records indicate a dorsal and proximal wrist 
tenderness and the examiner imposed the limitation of no 
push-ups for thirty days.  The veteran was treated with a 
splint.  The March 1990 records show continued pain that 
prevented full extension of the left wrist, heavy lifting, or 
push-ups; exams were unremarkable.  Neither the February or 
March records offer any etiology or diagnoses for the pain.  
Service medical records dated in July 1991 note that the 
veteran had been suffering from chronic right wrist pain.

The veteran was discharged from service in November 1992; he 
declined a discharge physical examination.  Later in November 
1992, the veteran filed his claim with the VA and was 
scheduled for an examination.  Although he did not report for 
his first scheduled examination, he did report for a later 
examination, in August 1994.  During this examination, the 
veteran explained that he hurt his wrists in service from 
lifting ammunition rounds.  The examination showed full range 
of motion in both wrists with tenderness over the radial side 
of the forearm adjacent to the radial styloid.  The veteran 
was diagnosed with tendinitis of the long extensor of the 
thumbs or Dequervain's syndrome to a mild degree; both with 
mild impairment of function and pain in both wrists.  The 
examiner did not have access to the veteran's pertinent 
treatment records and did not offer any opinion as to 
etiology or relationship between the current diagnosis and 
the in-service symptoms.

The Board notes that the 1994 VA examination is the last 
medical examination of record.  As determinations as to the 
etiology and relationship of the veteran's condition(s) are 
essential to the determination of entitlement to service 
connection, the Board finds it necessary to remand this case 
for further development, to include a VA examination.

As stated above, the March 1993 rating decision denied both 
of the veteran's claims (back and wrist); the November 1993 
notice of disagreement referred only to the veteran's wrist 
problems.  However, the RO continued to treat the back claim 
as on-going; the issue was included in a July 1994 Statement 
of the Case.  The veteran  received another rating decision 
by the RO in April 1995 denying his back claim.  Following 
that rating determination, a statement of the case was sent 
to the veteran in June 1996 that did not make reference to 
his back claim.  The veteran sent a letter in July 1995 in 
which he stated his desire to "protest deeply" and in which 
he discussed both his back and wrist claims.  The RO 
responded to that statement in a letter dated in June 1996.  
The RO explained to the veteran that although his back claim 
had been included in a number of procedural documents, it was 
not under appeal and he must submit new and material evidence 
if he wished to reopen that claim.  

The Board is of the opinion that the veteran's July 1995 
statement constituted a timely Notice of Disagreement as to 
the April 1995 RO rating decision.  See 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.201, 20.302.  Accordingly, in the interest of 
due process, the veteran should be supplied with a 
Supplemental Statement of the Case which addresses the matter 
of the finality of the original March 1993 rating decision as 
to the issue of entitlement to service connection for a back 
disability.  If appropriate, the veteran should be furnished 
with a VA Form 9 and should be given a reasonable opportunity 
to respond.

Accordingly, the Board is remanding this case for the 
following actions:

1.  The RO should request that the 
veteran identify the 
names and addresses of all medical care 
providers who treated him for wrist 
problems since November 1992.  After 
securing the necessary release, the RO 
should attempt to obtain copies of any 
pertinent treatment records identified by 
the veteran which have not been 
previously secured.  Any such medical 
treatment records so obtained should be 
associated with the veteran's claims 
folder.

2.  The RO should schedule a VA 
orthopedic examination of the veteran to 
evaluate his claimed bilateral wrist 
disorder. 

The RO's communication(s) to the veteran 
scheduling him for such examination 
should clearly and specifically set out 
the consequences of failure to report for 
such examination. A copy of the 
scheduling letter(s) should be associated 
with the veteran's claims folder. If the 
veteran fails to report for a scheduled 
examination, this fact must be clearly 
documented in the claims folder.

The claims folder and a copy of this 
remand must be made available to and 
reviewed by the examining physician.  If 
a wrist disability is diagnosed, the 
examiner should determine whether it is 
at least as likely as not that the 
veteran's in-service wrist problems have 
a relationship to any current wrist 
diagnosis.  The examiner should include a 
detailed summary of the veteran's 
relevant history, clinical findings, and 
all medical conclusions.  The report of 
the examination should be associated with 
the veteran's claims folder.

3.  After the development requested above 
has been completed to the fullest extent 
possible, the RO should readjudicate the 
issue of entitlement to service 
connection for a bilateral wrist 
disorder.  The RO should also address the 
issue of entitlement to service 
connection for a back disability, to 
include the sub-issue of finality of the 
March 1993 rating decision.  If any 
benefit sought on appeal is denied, the 
veteran and his representative should be 
furnished with a Supplemental Statement 
of the Case and given the opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board, if in 
order.

The Board intimates no opinion as to the ultimate outcome of 
this case.  While this case is in remand status, the veteran 
is free to submit additional evidence and argument on the 
question at issue.  See Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

The RO and the veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the U. S. Court of Appeals 
for Veterans Claims (Court).  The Court has stated that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Court are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




	(CONTINUED ON NEXT PAGE)




No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the medical examination as 
directed in this remand is necessary for an informed 
adjudication of his claim. 38 C.F.R. § 3.655(b) (1998).  The 
veteran's  cooperation in reporting for the examination is 
both critical and appreciated.  The veteran is further 
advised that his failure to report for the examination 
without good cause may result in the claim being considered 
on the evidence now of record or denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(1998).

- 7 -


